People v Brown (2019 NY Slip Op 01220)





People v Brown


2019 NY Slip Op 01220


Decided on February 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
BRATHWAITE NELSON, JJ.


2004-00129
 (Ind. No. 3069/02)

[*1]The People of the State of New York, respondent,
vDeJuan Brown, appellant. Scott G. Cerbin, Brooklyn, NY, for appellant.


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 24, 2011 (People v Brown, 84 AD3d 1263), affirming a judgment of the Supreme Court, Kings County, rendered November 25, 2003.
ORDERED that the application is denied.
The appellant failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., CHAMBERS, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court